DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4  and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama (US 10330743) in view of Bae (US 20160241087).

 
    PNG
    media_image1.png
    291
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    477
    media_image2.png
    Greyscale

	With respect to claim 1, figure 4 of Komiyama (US 10330743) discloses an apparatus for transferring wireless power, the apparatus comprising:  a resonant circuit (fig 2) including: a plurality of 
 	Figure 2 of Bae (US 20160241087) teaches a power transmission apparatus having multiple resonance circuits as an equivalent circuit for the resonance circuit shown in figure 1.  It would have been obvious to use multiple resonance circuits as an equivalent circuit to the resonance circuit found in Komiyama having multiple Q-factors, and use the total q-factor to determine whether the foreign matter exists for the purpose of transfer efficiency improvement as disclosed in Bae.  
 	With respect to claim 2, the combination above produces the apparatus of claim 1, wherein the controller is configured to determine that foreign matter exists on the charging surface based on a determination that the total quality factor (Q-value) at the resonance frequency is absent from a first reference range (calibrated range based on magnetic flux and temporal transition (see column 3).
 	With respect to claim 3, the combination above produces the apparatus of claim 2, wherein the controller is configured to, based on a determination that the total quality factor at the resonance frequency is included in the first reference range, determine whether foreign matter exists on the charging surface based on the individual quality factors at the resonance frequency.
 	With respect to claim 4, the combination above produces the apparatus of claim 3, wherein the controller is configured to determine that foreign matter does not exist on the charging surface based on a determination that all of the individual quality factors at the resonance frequency are included in a second reference range, in a state where the total quality factor at the resonance frequency is included in the first reference range.

 	With respect to claim 13, the combination above method of claim 12, wherein determining whether foreign matter exists on a charging surface comprises: determining that foreign matter exists on the charging surface based on a determination that the total quality factor at the resonance frequency is absent from a first reference range, and based on a determination that the total quality factor at the resonance frequency is included in the first reference range: determining whether foreign matter exists on the charging surface based on the individual quality factors at the resonance frequency, and determining that foreign matter does not exist on the charging surface based on a determination that all of the individual quality factors at the resonance frequency are included in a second reference range, in a state where the total quality factor at the resonance frequency is included in the first reference range (calibrated based on the control from the micro units).

Allowable Subject Matter
Claims 5-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art fails to suggest or disclose the apparatus of claim 1, further comprising: a first voltage detector configured to detect an input voltage input to each of the plurality of coils; and a second voltage detector configured to detect a voltage of both ends of each of the plurality 

 	With respect to claim 10, although the microcontroller ostensibly may compose a memory, the function of the memory is not explicitly disclosed in the reference wherein the first reference range is a value acquired by adding a first measurement error to the total quality factor of the plurality of coils calculated, at the resonance frequency, when foreign matter does not exist on the charging surface, and
wherein the second reference range is a value acquired by adding a second measurement error to each of the individual quality factors calculated, at the resonance frequency, when foreign matter does not exist on the charging surface as required by the claim language. 
 	With respect to claim 11, there is no indication that the resonant circuit comprises first to fourth coils disposed to be partially overlapped with each other.
 	With respect to claim 14, it is not explicitly disclosed in the combination or individually the detection of the input voltage of both ends of each of the plurality of coils and calculating, according to a frequency sweep that results in changing voltage levels, a maximum value of a ratio of the voltage of both ends of each of the plurality of coils to the input voltage input to each of the plurality of coils, and using the maximum value as an individual quality factor of a corresponding coil at the resonance frequency.
 	With respect to claim 19, the combination above fails to disclose wherein the first reference range is a value acquired by adding a first measurement error to the total quality factor of the plurality of coils calculated, at the resonance frequency, when foreign matter does not exist on the charging surface, and the second reference range is a value acquired by adding a second measurement error to each of the individual quality factors calculated, at the resonance frequency, when foreign matter does not exist on the charging surface.

 	With respect to claim 20, there is no indication of wherein the plurality of coils are disposed to be partially overlapped with each other.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KHAREEM E ALMO/Examiner, Art Unit 2849
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842